Title: To Alexander Hamilton from Nathan Rice, 4 March 1800
From: Rice, Nathan
To: Hamilton, Alexander

Oxford [Massachusetts] March 4th 1800
Sir
I enclose you the Commission of Martial Spring a second Lieutenant in my regiment with his request to have permission to resign the same. He has not expressd the reasons which induce him thereto. I suppose however among others, the uncertainty of the establishment has influenced him—many of the officers have it in contemplation, thinking it more eligible now to leave the service, than to remain a short time longer therein, & then be obligd. to.
I wrote some time since, & transmitted recommendations of Doctor Barron, for an appointment as a Surgeon’s Mate: from a hope and expectation of its taking place soon, he came to this post in Decr. At the time there was neither a Surgeon or Mate in the Ground but Doctor Blake of my Regiment. He remained with us, and at the request of Major Lynde, & his officers he attended the sick of the 16th. Regiment—and hath continued so to do ever since, with great assiduity, & hath received their & my full approbation—and obtained their recommendation of him for their Surgeon. I wish he might have an appointment in one or the other capacity and that it might have retrospect to the time he joined us as his services have been very beneficial.
Will you give me leave Sir to ask your opinion whether the vacancies which happen by resignation or otherwise will be filled or not, if so, whether by new appointments or succession.
I should also, if proper, be happy in your ideas in the present establishment, as to its permanency, and destination the ensuing Summer, at least that part of it now at Oxford.
The measures I took have restored order and subordination amongst our Soldiers.
With the utmost respect I am Sir   your most ob. Servt.

N: Rice L Colo Command

